Citation Nr: 0017450	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-33 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
with degenerative joint disease of the left knee currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia 
with degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's brother


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973 and from June 1978 to March 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision.  In August 
1994, the veteran and his brother testified at a personal 
hearing at the RO.  In December 1997, the Board of Veterans' 
Appeals (Board) remanded the issues noted above for 
additional development.  In June 1998, the RO issued a 
decision which confirmed and continued the denials of the 
benefits sought.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Chondromalacia of the right and left knees is currently 
manifested by X-ray evidence of degenerative joint disease, 
subjective complaints of severe pain in the medial and 
lateral sides of the knee, moderate crepitus and mild 
anterior instability.  

3.  There is no objective evidence of decreased range of 
motion, painful motion, lateral instability or recurrent 
subluxation in either knee.  

4.  The veteran has not been shown by competent medical 
evidence to suffer from PTSD which can be related to his 
period of service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia with degenerative joint disease of the 
right knee have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 
5260, 5261 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia with degenerative joint disease of the 
left knee have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 
5260, 5261 (1999).  

3.  The veteran has not presented evidence of a well grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for DJD of the 
knees

Initially, the veteran has presented a well-grounded claim 
with respect to an increased rating for the service-connected 
chondromalacia with degenerative joint disease of the right 
and left knees.  That is, he has presented a claim that is 
plausible.  Moreover, all appropriate development has been 
accomplished and VA has no further duty to assist the 
veteran.  All relevant facts have been properly developed.  
The recent examinations provide sufficient information to 
rate the disabilities in accordance with the applicable 
rating code.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for chondromalacia of patellae with degenerative joint 
disease in a September 1987 rating decision.  A 20 percent 
rating was assigned for disability in both knees.  This grant 
was based on the clinical evidence in the veteran's service 
medical records that showed injuries to the knees during his 
military service, based on the initial VA examination that 
was conducted in March 1987.  At that time, the veteran was 
observed to have severe crepitus in the knees with a full 
range of motion.  The diagnosis was chondromalacia patellae 
with degenerative joint disease.  

In January 1990, the RO reduced the disability rating for 
chondromalacia with degenerative joint disease for both knees 
from a 20 percent to a 10 percent rating.  On appeal, the 
Board in an October 1991 decision assigned separate ratings 
for disability in each knee.  Each knee was assigned a 10 
percent rating for chondromalacia with degenerative joint 
disease.  These are the veteran's current disability ratings.  
While the complete medical history should be reviewed, past 
medical records do not take precedence over current findings 
in determining whether to increase a disability rating, 
although a rating specialist is directed to review the 
recorded history of disability to make a determination as to 
a more accurate evaluation.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran contends that he is entitled to at least a 30 
percent rating for disability in each knee.  He states that 
both the right and left knee are productive of lateral 
instability.  He provided testimony at the June 1995 RO 
hearing that was to the effect that he had poor balance as a 
result of service-connected disabilities and as a consequence 
had fallen on several occasions.  In addition, he testified 
that he was required to wear a brace on the left knee as a 
result of its instability.  

The veteran's 10 percent disability rating for each knee has 
been established under the provisions of 38 C.F.R. § 4.71a, 
Codes 5003, for degenerative arthritis.  I note that 
previously, the veteran had been rated under the provision of 
38 C.F.R. § 4.71a, Code 5257 that pertains to lateral 
instability and recurrent subluxation.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) noted that Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful a motion of a major joint or 
group of minor joints caused by degenerative arthritis that 
is established by X-ray evidence to be limited motion even 
though range of motion may be possible beyond the point when 
pain sets in.  Therefore, with x-ray evidence of degenerative 
changes and objective demonstration of painful, but not 
limited, motion of the affected joint, a 10 percent rating 
would be applied under Diagnostic Code 5003.  

Compensable limitation of motion under the rating schedule 
requires knee flexion limited to 45 degrees and extension 
limited to 10 degrees for a 10 percent evaluation.  
38 C.F.R. § 4.71, Code 5260 and 5261.  In this case,  the 
veteran cannot prevail in his claim for higher ratings for 
his knee conditions because he has not shown the type of 
limitation of motion or painful motion that would warrant a 
rating in excess or 10 percent under the requirements of 
Diagnostic Code 5003.  Likewise, he has not brought forth any 
evidence that he currently has knee flexion to 30 degrees or 
extension to 15 degrees that would satisfy the requirements 
for higher ratings under Diagnostic Codes 5260, 5261 that 
pertain to limitation of motion.  

In fact, the veteran has not demonstrated any limitation of 
motion in either knee, as indicated by the reported findings 
at the most recent VA examination, conducted in September 
1998.  At that time, the veteran was found to demonstrate 
flexion to 140 degrees and extension to 0 degrees.  Thus, his 
motion was within normal limits.  See 38 C.F.R. § 4.71, Plate 
II.  

Moreover, recent examination has failed to show any evidence 
of lateral instability or recurrent subluxation in either 
knee.  Thus, a higher rating is not proper under the 
provisions of 38 C.F.R. § 4.71a, Code 5257.  

The predominant feature of the veteran's service connected 
disability picture is pain.  Consideration must be afforded 
factors listed in 38 C.F.R. § 4.45 that include less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

At the September 1998 VA examination, the veteran reported 
that he had severe pain in the medial and lateral sides of 
both knees.  However, no objective evidence of pain was 
demonstrated during the course of the examination.  In 
particular, the examiner noted that there was no painful 
motion in either knee.  Likewise, the examiner noted that 
there was no objective evidence of swelling, weakness, 
redness, heat, abnormal movement or guarding of movement of 
either knee.  

The veteran did demonstrate anterior instability that was 
considered to be mild in degree in addition to moderate 
crepitus in both knees.  However, neither the medical records 
and reports nor the veteran's statements show the presence of 
other factors such as excess fatigability; incoordination, 
deformity, atrophy of disuse, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
In view of the foregoing, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
chondromalacia with degenerative joint disease of either the 
right or left knee.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required any recent hospitalizations and has not 
demonstrated that his current disability is productive of 
marked interference with his employment.  Moreover, the 
veteran is advised that his current disability ratings of 10 
percent for disability in each knee are of themselves a 
recognition that his earning capacity is impaired to some 
degree due to service-connected disability.  
38 C.F.R. § 4.10.  In view of the above, it is found that 
there is no basis for consideration of an extraschedular 
rating.  


II.  Service connection for PTSD

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's January 1971 to January 1973 DD-214 showed that 
he had received that National Defense Service Medal.  His 
June 1978 to March 1986 DD-214 showed the receipt of the Army 
Service Ribbon and the Overseas Service Ribbon.  His military 
occupational specialty was noted to be cannon crewman.  There 
was no indication that he had received any combat badges.

The veteran's service medical records noted treatment for 
recurrent hyperventilation episodes secondary to situational 
disturbances on November 3, 1978.  No underlying psychiatric 
disorder was diagnosed.

VA outpatient treatment records showed treatment for 
nervousness, irritability, nightmares and restlessness from 
January to May 1987.  A VA examination was performed in March 
1987; no mental illness was diagnosed.  VA records developed 
between 1989 and 1992 showed treatment for anxiety, 
nightmares, and an adjustment disorder.  He was also seen for 
a depressive reaction due to situational stress (divorce).  A 
July 1993 VA examination found no evidence of a mental 
disorder.  VA outpatient records developed between 1993 and 
1996 showed treatment for depression and generalized anxiety.

The veteran was examined by VA in January 1998.  He 
complained of being anxious, confused, isolated, angry and 
irritable.  He also reported memory loss.  The mental status 
examination found that the was alert and oriented in three 
spheres.  His mood was somewhat anxious and his affect was 
constricted.  His speech was clear and coherent.  There were 
no hallucinations or homicidal or suicidal ideations.  
Insight and judgment were described as fair.  The diagnosis 
was anxiety disorder, not otherwise specified.  This was felt 
to be his current and correct diagnosis.  No link was noted 
between this disorder and his periods of service.  It was 
also noted that there was no clinical or historical basis 
upon which to diagnose PTSD.

According to Cohen v. Brown, 10 Vet. App. 128 (1997), in 
order for a claim for service connection for PTSD to be well 
grounded, the following three requirements must be met:  1) a 
clear diagnosis of PTSD; 2) inservice incurrence of a 
stressor; and 3) a causal nexus between the symptomatology 
and the stressor.

In the instant case, there is no clear diagnosis of PTSD in 
the record.  Significantly, the VA examination conducted in 
January 1998 diagnosed an anxiety disorder, not otherwise 
specified.  PTSD was specifically ruled out, with the 
examiner commented that there was no clinical or historical 
basis upon which to diagnose this disorder.  As a 
consequence, the first prong of the test to establish well-
groundedness pursuant to Cohen, supra, has not been met.  

The record also does not show the incurrence of a stressor.  
Initially, it is noted that there is no evidence to suggest 
that the veteran was engaged on combat.  There is no 
objective evidence that he was actually engaged in combat 
with the enemy during his period of service (which as been 
defined as having personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality; see VAOPGCPREC 12-99 
(October 18, 1999)).  His DD-214's do not reflect the receipt 
of any combat badges, nor do his service medical records show 
that he received any injuries related to combat.  In fact, 
during the July 1993 VA examination he denied having been in 
active combat, noting that he had not served in Vietnam.  
According to Zarycki v. Brown, 6 Vet. App. 91, 98 (1993), 
when it has been determined that a veteran was not engaged in 
combat, "...the veteran's lay testimony, by itself, will not 
be enough to establish the occurrence of the alleged 
stressor.  (cite omitted).  Instead, the record must contain 
service records which corroborate the veteran's testimony as 
to the occurrence of the claimed stressor."  See also Swann 
v. Brown, 5 Vet. App. 229 (1993); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In the instant case, the veteran has not 
provided any information as to a specific event or events 
that would have resulted in the development of PTSD.  His 
only reference to problems in service concerned job 
pressures.  Clearly, the establishment of the second prong of 
the Cohen test, the incurrence of a stressor, has not been 
met.  

The third prong of the well groundedness test requires that 
there be a causal nexus between the clearly diagnosed PTSD 
and a veteran's inservice stressor.  However, in this case, 
there is no clear diagnosis of PTSD and no evidence of a 
corroborated stressor.  Therefore, the question of whether 
there is a causal nexus is moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

An increased rating for chondromalacia with degenerative 
joint disease of the right knee is denied. 

An increased rating for chondromalacia with degenerative 
joint disease of the left knee is denied.  


Service connection for PTSD is denied.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

